Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 8, 11 and 24, Byrne et al (US 2013/0097577 A1), hereinafter Byrne, in view of Cho (US 2012/0274424 A1) teaches a printed circuit board comprising a first layer and a second layer substantially parallel to and spaced apart from the first layer; an integrated circuit (IC) connected to the first layer and configured to provide a first electronic signal over a first conductive path between a first pair of conductive points and a second electronic signal over a second conductive path between a second pair of conductive points; wherein a first slow wave structure comprises the first conductive path and a second slow wave structure comprises the second conductive path.
Byrne/Cho, however, fails to further teach that the first conductive path includes a first narrow section extending between a first broad section and a second broad section; the first narrow section has a first dimension the first broad section and the second broad section have a second dimension, the second dimension greater than the first dimension; and the second conductive path includes a finger extending toward the narrow section of the first conductive path and having a third dimension, the third dimension greater than the second dimension.

Claims 9-15 are allowed for at least the reason for depending, either directly or indirectly, on claim 8.
Claims 17-23 are allowed for at least the reason for depending, either directly or indirectly, on claim 16.
Claims 25-30 are allowed for at least the reason for depending, either directly or indirectly, on claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOANG V NGUYEN/Primary Examiner, Art Unit 2845